Citation Nr: 0832997	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
bulging discs of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.S.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of September 2006.  This 
matter was originally on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The veteran and her husband, A.S., testified at a travel 
board hearing before the undersigned Veteran's Law Judge in 
April 2006.  A transcript of this hearing has been associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the Board received evidence in support of 
the veteran's claim consisting of a physical therapy 
evaluation from Eastern Texas Medical Center, dated in 
October 2006.  These records pertain to the issue on appeal, 
but have not been considered by the agency of original 
jurisdiction (AOJ).  VA regulations provide that when the 
Board receives pertinent evidence not reviewed by the AOJ 
that it must remand that evidence to the AOJ unless that 
procedural right has been waived.  38 C.F.R. §§ 19.9, 
20.1304(c) (2007).  In correspondence dated in July 2008, the 
veteran requested that her case be remanded to the AOJ for 
review of the additional evidence.  The Board, therefore, 
must remand this claim to the AOJ for consideration of this 
evidence.  

Accordingly, the case is REMANDED for the following action:

The claim should be reconsidered in light 
of the additional evidence submitted.  If 
any benefit sought on appeal remains 
denied, the veteran should then be issued 
a Supplemental Statement of the Case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




